

Exhibit 10.15
 
IEC ELECTRONICS CORP.


RESTRICTED STOCK AWARD AGREEMENT
PURSUANT TO
2001 STOCK OPTION AND INCENTIVE PLAN


RESTRICTED STOCK AWARD AGREEMENT, executed in duplicate as of the 14th day of
May, 2008, between IEC Electronics Corp., a Delaware corporation (the
"Company"), and Jeffrey T. Schlarbaum, Executive Vice President and President of
IEC Contract Manufacturing (the "Executive").
 
In accordance with the provisions of the 2001 Stock Option and Incentive Plan of
the Company (the "Plan"), the Compensation Committee (the “Committee”) of the
Board of Directors of the Company has authorized the execution and delivery of
this Award Agreement on the terms and conditions herein set forth. All defined
terms used in this Award Agreement but not defined herein shall have the
meanings ascribed to them in the Plan.
 
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:
 
1.
Award of Restricted Stock. The Company hereby grants to the Executive as of the
date of this Award Agreement (the "Date of Grant") 15,000 shares of common stock
of the Company, $.01 par value (the “Shares”), on the terms and conditions and
subject to the restrictions herein set forth.

   

2.
Restriction Period. The Shares are subject to a restriction period (the
“Restriction Period”), after which restrictions will lapse, commencing on the
Date of Grant and ending two (2) years from the Date of Grant.


1

--------------------------------------------------------------------------------




3.
Restrictions. Except as otherwise provided in this Award Agreement, the Shares
shall not be sold, exchanged, transferred, pledged, hypothecated or otherwise
disposed of during the Restriction Period, and shall not be subject to
execution, attachment or similar process. Any attempted assignment, transfer,
pledge, hypothecation, or other disposition of the Shares contrary to the
provisions hereof, and the levy of any execution, attachment, or similar process
upon the Shares, shall be null and void and without effect.

   

4.
Termination of Employment; Detrimental Activities. If the Executive's employment
with the Company is terminated for any reason whatsoever, other than death,
Disability, Retirement or Change in Control, before the expiration of the
Restriction Period, the Shares shall be deemed forfeited by the Executive and
shall be returned to or cancelled by the Company. If the Executive shall engage
in any Detrimental Activity (as defined in the Plan) prior to the end of the
Restriction Period, the Committee may cancel, rescind, suspend, withhold or
otherwise limit or restrict this Award of Shares.

   

5.
Taxes. The Company will pay or reimburse Executive the amount of any income
taxes Executive incurs in connection with the Award of Shares under this Award
Agreement.

   

6.
Certificate; Custody; Stock Power. The certificate representing the Shares shall
be issued in the name of the Executive. Such certificate shall be registered in
the name of the Executive and shall bear an appropriate legend reciting the
terms, conditions and restrictions applicable to this Award and shall be subject
to appropriate stop-transfer orders. Such certificate shall be held in custody
by the Company until the Restriction Period expires or until restrictions
thereon otherwise lapse. As a condition of this Award of Restricted Stock, the
Executive has delivered to the Company a stock power endorsed in blank relating
to the Shares.


2

--------------------------------------------------------------------------------



7.
Shares Issued Upon Changes in Capitalization. The restrictions imposed under
this Award Agreement shall apply as well to all shares or other securities
issued in respect of the Shares in connection with any stock split, stock
dividend, stock distribution, recapitalization, reclassification, merger,
consolidation or reorganization.

   

8.
Lapse of Restrictions. In the event of (a) any tender offer or exchange offer
(other than an offer by the Company) for the Company's common stock, or a
dissolution or liquidation of the Company, or a merger or consolidation or
similar transaction in which the Company is not the surviving company, or a
sale, exchange or other disposition of all or substantially all of the Company
assets, or other Change in Control of the Company (as defined in the Plan), or
(b) the Executive's termination of employment with the Company by reason of
death, Disability, or Retirement, the restrictions set forth in this Award
Agreement shall lapse, and the Company shall issue the certificate representing
the Shares without a restrictive legend.

   

9.
Amendment to this Award Agreement. The Committee may modify or amend this Award
Agreement if it determines, in its sole discretion, that amendment is necessary
or advisable in the light of any addition to or change in the Internal Revenue
Code or in the regulations issued thereunder, or any federal or state securities
laws or other law or regulation, which change occurs after the Date of Grant of
this Award and by its terms applies to this Award. No amendment of this Award,
however, may, without the consent of the Executive, make any changes which would
adversely effect the rights of such Executive.


3

--------------------------------------------------------------------------------



10.
Right of Employment. Nothing contained herein shall confer upon the Executive
any right to be continued in the employment of the Company or interfere in any
way with the right of the Company to terminate Executive’s employment at any
time for any cause.

   

11.
Rights as a Shareholder. Upon issuance of the stock certificate evidencing the
Shares and subject to the restrictions contained in Sections 2, 3, 4, and 6, the
Executive shall have all the rights of a shareholder of the Company with respect
to the Shares, including the right to vote the Shares and receive all dividends
and other distributions paid or made with respect thereto.

   

12.
Notices. Notices hereunder shall be in writing and if to the Company shall be
delivered personally to the Secretary of the Company or mailed to its principal
office, 105 Norton Street, P.O. Box 271, Newark, New York 14513, addressed to
the attention of the Secretary and, if to the Executive, shall be delivered
personally or mailed to the Executive at Executive's address as the same appears
on the records of the Company.

   

13.
Interpretations of this Award Agreement. All decisions and interpretations made
by the Committee with regard to any question arising hereunder or under the Plan
shall be binding and conclusive on the Company and the Executive. The Award and
the Shares granted hereunder are subject to the provisions of the Plan. In the
event there is any inconsistency between the provisions of this Award Agreement
and those of the Plan, the provisions of the Plan shall govern.


4

--------------------------------------------------------------------------------



14.
Successors and Assigns. This Award Agreement shall bind and inure to the benefit
of the parties hereto and the successors and assigns of the Company.

   

IN WITNESS WHEREOF, the Company has caused this Award Agreement to be executed
on the day and year first above written.


IEC ELECTRONICS CORP.
   
By
    
          W. Barry Gilbert
    Its: Chief Executive Officer and Chairman of the Board


5

--------------------------------------------------------------------------------



ACCEPTANCE


I, Jeffrey T. Schlarbaum, hereby certify that I have read and fully understand
the foregoing Restricted Stock Award Agreement. I acknowledge that I have been
apprised that the purpose of the restrictions contained in the Award Agreement
is to provide an incentive for me to remain with the Company and to perform
assigned tasks and responsibilities in a manner consistent with the best
interests of the Company and its shareholders. I hereby execute this instrument
to indicate my acceptance of this Restricted Stock Award Agreement and my intent
to comply with the terms thereof.
 

  
Executive
     
Street Address
      
City                                State                                Zip


6

--------------------------------------------------------------------------------


 